1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 JOE SHOFNER,

 8          Plaintiff-Appellant,

 9 v.                                                                                  NO. 30,800

10 UNM HOSPITAL AND
11 STEPHEN McKERNEY,

12          Defendants-Appellees.

13 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
14 Alan M. Malott, District Judge

15 Joe Shofner
16 Clayton, NM

17 Pro Se Appellant

18 Keleher & McLeod, P.A.
19 Michelle Lalley Blake
20 Albuquerque, NM

21 for Appellees

22                                 MEMORANDUM OPINION

23 KENNEDY, Judge.

24          Summary reversal was proposed for the reasons stated in the calendar notice.

25 No memorandum opposing summary reversal has been filed, and the time for doing

26 so has expired. REVERSED.
2
1     IT IS SO ORDERED.



2
3                            RODERICK T. KENNEDY, Judge

4 WE CONCUR:


5
6 CYNTHIA A. FRY, Judge



7
8 TIMOTHY L. GARCIA, Judge




                              3